Title: Nicholas P. Trist to James Madison, 12 January 1829
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                 Jany. 12. 29
                            
                        
                        Thompson received four copies of Lyman’s work, on Saturday. Two were immediately taken—the one by Mr
                            Everett, the other by the Russian minister. These circumstances, together with the annunciation of "considerable
                            additions" to the part formerly published, & the continuation of the history through periods concerning which you
                            may feel the interest of curiosity, determined me on subjecting you to the expense of $5. Since Saturday evening, I have
                            looked into the book, to see whether I could find any thing relating to our tonnage & navigation laws; but have
                            not been able to do so. He refers to 90, as the period at which commenced our discriminating
                            tonnage duties, whereas Mr Jefferson’s report recommending them, is dated in 91--what does this
                            mean? Pitkin, both in his narrative & tables is equally barren on the Subject.
                        We have had some pretty severe weather, and the air in which I have been walking has made by fingers so stiff
                            that I can scarcely write. Mrs Madison has, no doubt, been informed by her correspondents of our safe arrival, &
                            good fortune in getting up to Washington in the Steam boat—The previous trip it had been obliged to stop at Alexandria—Accept for her & yourself my affectionate adieux
                        
                            
                                N. P. Trist
                            
                        
                    The 1st vol goes by this—the 2d by the next, mail.